                                                                                                         1   TUCKER ELLIS LLP
                                                                                                             David J. Steele SBN 209797
                                                                                                         2   david.steele@tuckerellis.com
                                                                                                             Howard A. Kroll SBN 100981
                                                                                                         3   howard.kroll@tuckerellis.com
                                                                                                             Steven E. Lauridsen SBN 246364
                                                                                                         4   steven.lauridsen@tuckerellis.com
                                                                                                             515 South Flower Street
                                                                                                         5   Forty-Second Floor
                                                                                                             Los Angeles, CA 90071
                                                                                                         6   Telephone:        213.430.3400
                                                                                                             Facsimile:        213.430.3409
                                                                                                         7
                                                                                                             Attorneys for Plaintiffs,
                                                                                                         8   FACEBOOK, INC. and INSTAGRAM, LLC

                                                                                                         9   LEXANALYTICA, PC
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                             Perry J. Narancic – SBN 206820
                                                                                                        10   pjn@lexanalytica.com
                                                                                                             2225 E. Bayshore Road
                                                                                                        11   Suite 200
                                                                                                             Palo Alto, CA 94303
                                                                                                        12   Telephone:     650.655.2800

                                                                                                        13   Attorneys for Defendants,
TUCKER ELLIS LLP




                                                                                                             ONLINENIC, INC. and DOMAIN ID SHIELD
                                                                                                        14   SERVICES CO., LIMITED

                                                                                                        15

                                                                                                        16                                 UNITED STATES DISTRICT COURT

                                                                                                        17                              NORTHERN DISTRICT OF CALIFORNIA

                                                                                                        18   FACEBOOK, INC. and INSTAGRAM, LLC,                Case No. 5:19-cv-07071-SVK

                                                                                                        19                        Plaintiffs,                  STIPULATED [PROPOSED]
                                                                                                                                                               FEDERAL RULE OF EVIDENCE 502(D)
                                                                                                        20          v.                                         ORDER AND CLAWBACK AGREEMENT

                                                                                                        21   ONLINENIC INC., DOMAIN ID SHIELD
                                                                                                             SERVICE CO., LIMITED, and DOES 1-20,
                                                                                                        22                                                     Hon. Susan van Keulen
                                                                                                                                  Defendants.
                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27
                                                                                                        28


                                                                                                                                           STIPULATED [PROPOSED] FRE 502(D) ORDER AND CLAWBACK AGREEMENT
                                                                                                                                                                                      Case No. 5:19-cv-07071-SVK
                                                                                                         1   1.     PURPOSE

                                                                                                         2          Pursuant to Federal Rules of Evidence 502(d), the production or disclosure of any privileged or

                                                                                                         3   otherwise protected documents (as defined by Fed. R. Civ. P. 34(a)(1)) and accompanying metadata

                                                                                                         4   (“Documents”), shall not result in the waiver of any privilege or other protection (including, without

                                                                                                         5   limitation, the attorney-client privilege, the work-product doctrine, the joint defense privilege, or any other

                                                                                                         6   applicable privilege) associated with such Documents as to the receiving party or any third parties. The

                                                                                                         7   production or disclosure shall not result in any waiver, including subject matter waiver, of any kind, in

                                                                                                         8   this or in any other state or federal proceeding regardless of the circumstances of disclosure pursuant to

                                                                                                         9   Federal Rule of Evidence 502(d). This Paragraph shall be interpreted to provide the maximum protection
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   allowed by Federal Rule of Evidence 502(d) with regard to Documents.

                                                                                                        11   2.     CLAWBACK AGREEMENT

                                                                                                        12          In the event that a producing party discovers that it produced Documents subject to a legally

                                                                                                        13   recognized claim of privilege or work-product protection, it shall provide written notice of the claim to
TUCKER ELLIS LLP




                                                                                                        14   the receiving party (a “Clawback Notice”), identifying the subject Documents within thirty days of the

                                                                                                        15   discovery.

                                                                                                        16   3.     PROCEDURES FOLLOWING CLAWBACK NOTICE

                                                                                                        17          a)      Within ten business days of receipt of a Clawback Notice (regardless of whether the

                                                                                                        18   receiving party agrees with the producing party’s claim of privilege) or a receiving party’s own

                                                                                                        19   determination that information it received is privileged or work-product-protected, the receiving party

                                                                                                        20   must promptly return and/or destroy the Document(s), all copies thereof, and any notes that reproduce,

                                                                                                        21   copy, or otherwise disclose the substance of the information for which privilege is claimed, and notify the

                                                                                                        22   producing party when this is complete.

                                                                                                        23          b)      If a receiving party challenges a claim that a Document specified in a Clawback Notice is

                                                                                                        24   privileged or work-product-protected, the receiving party shall notify the producing party of its positions

                                                                                                        25   within fourteen days of receiving the Clawback Notice asserting the claim. Within fourteen days of the

                                                                                                        26   producing party’s receiving notification of the dispute, the parties shall meet and confer in an effort to

                                                                                                        27   resolve their disagreement. If the parties are unable to resolve their disagreement, either party may submit

                                                                                                        28   the issue to the Court for a determination and may submit the Document(s) at issue for in camera review

                                                                                                                                                               2
                                                                                                                                             STIPULATED [PROPOSED] FRE 502(D) ORDER AND CLAWBACK AGREEMENT
                                                                                                                                                                                        Case No. 5:19-cv-07071-SVK
                                                                                                         1   pursuant to Civil Local Rule 79-5. In submitting such a dispute to the Court, the parties must follow the

                                                                                                         2   procedure outlined in Civil Local Rule 37 and this Court’s Civil and Discovery Referral Matters Standing

                                                                                                         3   Order. The Document(s) covered by the Clawback Notice shall not be used or disclosed by the receiving

                                                                                                         4   party during the time in which the parties are meeting and conferring about the privileged nature of the

                                                                                                         5   Document(s) or during the time in which the privilege dispute is before the Court.

                                                                                                         6   4.     PROHIBITION ON USE OF PRIVILEGED INFORMATION

                                                                                                         7          To the extent any party is aware that it has obtained privileged or work-product-protected

                                                                                                         8   information, or has received a Clawback Notice, or it is reasonably apparent that the party has obtained,

                                                                                                         9   privileged or work-product-protected information through production, disclosure, or communications,
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   such information may not be submitted to the Court (except in connection with a challenge of the privilege

                                                                                                        11   assertion) or presented for admission into evidence or sought in discovery in this proceeding or in any

                                                                                                        12   other proceeding or action. The party must immediately notify the opposing party of its possession of such

                                                                                                        13   privileged information and return or destroy such information or Documents. Any Documents at issue in
TUCKER ELLIS LLP




                                                                                                        14   a privilege challenge that are filed with the Court must be filed under seal for in camera review pursuant

                                                                                                        15   to Civil Local Rule 79-5.

                                                                                                        16

                                                                                                        17

                                                                                                        18   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                                                                                                        19

                                                                                                        20   DATED: February 13, 2020                            Tucker Ellis LLP
                                                                                                        21

                                                                                                        22
                                                                                                                                                                 By: /s/David J. Steele
                                                                                                        23                                                           David J. Steele
                                                                                                                                                                     Howard A. Kroll
                                                                                                        24
                                                                                                                                                                     Steven E. Lauridsen
                                                                                                        25
                                                                                                                                                                       Attorneys for Plaintiffs,
                                                                                                        26                                                             FACEBOOK, INC. and INSTAGRAM, LLC
                                                                                                        27

                                                                                                        28

                                                                                                                                                             3
                                                                                                                                           STIPULATED [PROPOSED] FRE 502(D) ORDER AND CLAWBACK AGREEMENT
                                                                                                                                                                                      Case No. 5:19-cv-07071-SVK
                                                                                                         1
                                                                                                             DATED: February 13, 2020                             LexAnalytica, PC
                                                                                                         2

                                                                                                         3

                                                                                                         4                                                        By: /s/Perry J. Narancic
                                                                                                                                                                      Perry J. Narancic
                                                                                                         5
                                                                                                                                                                       Attorneys for Defendants,
                                                                                                         6
                                                                                                                                                                       ONLINENIC, INC. and DOMAIN ID
                                                                                                         7                                                             SHIELD SERVICES CO., LIMITED

                                                                                                         8

                                                                                                         9                                                ATTESTATION
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10          Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that all other signatories

                                                                                                        11   listed and on whose behalf this filing is made concur in the filing of this document and have granted

                                                                                                        12   permission to use an electronic signature.

                                                                                                        13
TUCKER ELLIS LLP




                                                                                                        14                                                                 /s/David J. Steele

                                                                                                        15

                                                                                                        16   PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                                                                                        17

                                                                                                        18   DATED: February 18, 2020                                         _________________________________
                                                                                                                                                                              Susan van Keulen
                                                                                                        19                                                                    United States Magistrate Judge

                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26
                                                                                                        27

                                                                                                        28

                                                                                                                                                              4
                                                                                                                                            STIPULATED [PROPOSED] FRE 502(D) ORDER AND CLAWBACK AGREEMENT
                                                                                                                                                                                       Case No. 5:19-cv-07071-SVK
